Citation Nr: 1758469	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  15-32 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for left epididymitis, with testicular atrophy. 

 2.  Whether new and material evidence has been submitted to reopen a claim of service connection for cataracts, to include entitlement to special monthly compensation based on blindness. 

 3.  Whether new and material evidence has been submitted to reopen a claim of service connection for glaucoma. 

 4.  Entitlement to a disability rating in excess of 10 percent for right epididymitis, with testicular atrophy.


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1963 to July 1965. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issue of entitlement to a disability rating in excess of 10 percent for right epididymitis, with testicular atrophy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2010 final decision, the Board denied reopening a claim for service connection for left epididymitis, with testicular atrophy.

2.  In a December 2010 final decision, the Board denied reopening a claim of service connection for cataracts.

3.  In a December 2010 final decision, the Board denied service connection for glaucoma.

4.  Since the December 2010 Board decision, evidence that is new, relates to unestablished facts necessary to substantiate the claims of service connection for left epididymitis, bilateral cataracts, or glaucoma, that is neither cumulative nor redundant, and which raise a reasonable possibility of substantiating the claims, has not been received.


CONCLUSIONS OF LAW

1.  The December 2010 Board decision denying reopening claims for service connection for left epididymitis, cataracts, to include special monthly compensation due to blindness; and deny service connection for glaucoma is final.  38 U.S.C. § 7104(b) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has not been received and reopening of the Veteran's claim for entitlement to service connection for left epididymitis, with testicular atrophy is not warranted.  38 U.S.C. §§ 5108, 7104(a), (b), 7105 (West 2014); 38 C.F.R. §§ 3.156 (a); 20.1100. 20.1104 (2017).

3.  New and material evidence has not been received and reopening of the Veteran's claim for entitlement to service connection for cataracts not warranted.  38 U.S.C. §§ 5108, 7104(a), (b), 7105 (West 2014); 38 C.F.R. §§ 3.156 (a); 20.1100. 20.1104 (2017).

4.  New and material evidence has not been received and reopening of the Veteran's claim for entitlement to service connection for glaucoma not warranted.  38 U.S.C. §§ 5108, 7104(a), (b), 7105 (West 2014); 38 C.F.R. §§ 3.156 (a); 20.1100. 20.1104 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

The evidence of record is against a finding that an in-service event, injury or disease occurred during the Veteran's period of active duty that would support a finding of incurrence or aggravation in regard to the Veteran's claims for service connection for cataracts or glaucoma.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  
As such, the second McClendon requirement is not satisfied, and VA examinations are not required.  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service).  

The Veteran has submitted numerous statements and copies of medical records to VA, much of it duplicative; however, he has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  No further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

New and Material Evidence

The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In a December 2010 decision, the Board denied reopening claims for service connection for a left testicle disability and cataracts, and denied service connection for glaucoma.  

In a September 2014 decision, the Court of Appeals for Veteran's Claims dismissed the Veteran's appeal of the December 2010 Board denial.  The December 2010 Board decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100. 20.1104 (2010).  

Accordingly, the Board's analysis will relate to evidence received since December 2010.  New evidence means evidence not previously submitted to agency decision makers. 
Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).  For the purpose of reopening a claim, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Left Testicle Disability

In regard to the previously unproven elements of the Veterans' claims, the Board determined that the Veteran did not have an in-service disease or injury involving the left testicle.  The Board also noted that there were no competent medical opinions that linked a left testicle disability to service.  See Board decision dated December 2010.  Further, the Board noted that the evidence of record did not establish the presence of left testicle pathology.  See VA echography results dated April 2006; see also VA examination dated March 2007.  

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has not been received since the final December 2010 Board decision.   Since the December 2010 decision, statements from the Veteran and medical treatment records from VA through October 2017 have been associated with the claims file.  
While a VA examination was obtained in August 2013, physical examination of the Veteran's left testicle did not indicate the presence of a left testicle disability, to include epididymitis or testicular atrophy.  As the August 2013 VA weighs against the claim, it does not raise a reasonable possibility of substantiating the claim.  The Veteran's treatment records show no injury to the left testicle and the Board notes that VA examinations dated May 1996, November 1997, and March 2007 found no left testicle pathology.  VA medical records through October 2017 do not indicate the presence of a left testicle disability.  

The Veteran's lay statements since December 2010 reiterate his contention that he incurred left testicle injury in service; these contentions were considered by the Board in December 2010.  The Veteran's submissions of private treatment records are duplicates of a May 1999 treatment record showing possible left testicle epididymitis that was considered by the Board in December 2010.  The Board finds that the Veteran's lay statements and medical evidence received since the December 2010 decision are cumulative and redundant of the evidence of record at the prior final denial, as well as duplicative.  Finally, the Board notes the Veteran has not submitted evidence of relationship between any left testicle disability and service.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The evidence received since December 2010 is cumulative and redundant, does not relate to the presence of a current disability or a nexus to service, and does not raise a reasonable possibility of substantiating the claim.  

New and material evidence has not been received to reopen the Veteran's claims for service connection for left testicle disability.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

Cataracts, Glaucoma

As the previously unproven elements of the Veterans' claim, the Board determined that the Veteran did not have an in-service disease or injury involving cataracts or glaucoma.  
The Board also noted that there were no competent medical opinions that linked cataracts or glaucoma to service.  See Board decision dated December 2010.  

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has not been received since the final December 2010 Board decision.   Since the December 2010 decision, statements from the Veteran and private medical records, as well as medical treatment records from VA through October 2017 have been associated with the claims file.  

The Veteran's treatment records show no indications of a visual disability.  VA medical records through October 2017 show the presence of cataracts and glaucoma.  

The Veteran's lay statements since December 2010 are not probative of unestablished facts.  Evidence of in-service disease or injury and a relationship to service for the claims for service connection for cataracts and glaucoma has not been received by VA.  While the evidence establishes that the Veteran has current cataracts and glaucoma, that element of service connection was satisfied as of the December 2010 decision and is not a previously unproven element.  In his statements to VA, the Veteran does not allege that his cataracts or glaucoma began in service or are related to disease or injury in service.  The Board finds that the Veteran's lay statements and medical evidence received since the December 2010 decision are cumulative and redundant of the evidence of record at the prior final denial, as well as duplicative.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The evidence received since December 2010 does not raise a reasonable possibility of substantiating the claims as the Veteran's statements and submissions of medical evidence do not relate to unestablished facts.  Even given this low threshold, the Board finds that new and material evidence has not been received to reopen the Veteran's claims for service connection for cataracts and glaucoma.  38 U.S.C. § 5108; 38 C.F.R. § 3.156. 



The Board is grateful for the Veteran's honorable service, and this decision is not meant to detract from that service in any way.  The Board must make its decision based on the evidence and law, and unfortunately, here, new and material evidence has not been submitted to reopen the claims.


ORDER

The application to reopen the claim for service connection for a left testicle disability is denied.

The application to reopen the claim for service connection for cataracts is denied.

The application to reopen the claim for service connection for glaucoma is denied.


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's remaining claim must be remanded before the Board is able to make a determination on the merits.  Specifically, additional development is required.  

The last VA examination for the Veteran's right testicle disability was in March 2007.  Since this examination, the Veteran has asserted a worsening of his disability.  The Board finds that a VA examination is warranted to assess the current severity of the Veteran's service-connected right testicle disability.  See Green v. Derwinski, 1 Vet. App. 121 (1991); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).



	(CONTINUED ON NEXT PAGE)


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all VA treatment records and associate such record with the claims file.  If no such records exist, obtain a negative response and associate that response with the claims file.     

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the current nature and severity of his right testicle disability.  Tests should be accomplished in accordance with the rating criteria, and all clinical findings reported in detail. The examiner must review the claims file, and this remand, and should note that review in the report.

A clear rationale for all opinions is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After the above development is completed, adjudicate the claims remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


